Motion Granted and Order filed May 17, 2013.




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                             NO. 14-12-00348-CV
                               ____________

                        SUSAN MEEK, M.D., Appellant

                                      V.

 ROCKNE ONSTAD INDIVIDUALLY AND D/B/A THE ONSTAD LAW FIRM
      AND JOYCE STAMP LILLY INDIVIDUALLY AND D/B/A JOYCE
                 STAMP LILLY, RN, JDPC, Appellees

                                      &

                                ____________

                             NO. 14-12-00463-CV

                                ____________

 ROCKNE ONSTAD INDIVIDUALLY AND D/B/A THE ONSTAD LAW FIRM
      AND JOYCE STAMP LILLY INDIVIDUALLY AND D/B/A JOYCE
                 STAMP LILLY, RN, JDPC, Appellants

                                      V.

                        SUSAN MEEK, M.D., Appellee
                     On Appeal from the 268th District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 07-DCV-156522


                                    ORDER

      On April 11, 2012, Susan Meek, M.D., filed a notice of appeal from the
judgment signed December 29, 2011, and the appeal was assigned to this court
under our appellate number 14-12-00348-CV. On May 9, 2012, Rockne Onstad
Individually and d/b/a The Onstad Law Firm and Joyce Stamp Lilly, Individually
and d/b/a Joyce Stamp Lilly, RN, JDPC, filed a notice of cross-appeal from the
same judgment, which was assigned to this court under our appellate number 14-
12-00-463-CV. On April 22, 2013, Rockne Onstad Individually and d/b/a The
Onstad Law Firm and Joyce Stamp Lilly, Individually and d/b/a Joyce Stamp Lilly,
RN, JDPC, filed a motion to consolidate the related appeals. The motion is
GRANTED and we issue the following order:

      We order the appeals pending under our appellate case numbers 14-12-
00348-CV and 14-12-00463-CV CONSOLIDATED.

      Further, in appeal 14-12-00348-CV, appellant’s brief is due May 24, 2013.

      In appeal 14-12-00463-CV, appellee’s brief is due June 3, 2013.



                                    PER CURIAM



Panel consists of Justices Boyce, Jamison, and Busby.